Title: To Thomas Jefferson from Levi Lincoln, 13 February 1802
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
            Washington Feby 13. 1802
          
          By the chronicle, received yesterday, we have learnt the fate of Mr Morton’s motion in the legislature of Massachusetts. If the only object was, to obtain an address, the measure was certainly ill-concerted, they ought first to have known their numbers. It is apparent that the friends to the motion did not expect to carry it, but meant it, as a measure to effect future elections. The inclosed letter from Coll. Hitchborn explains the matter, and his preposed motion, for the Senate, is on the same idea. It is evident from the republicans endeavouring to subject the federalists to the imputation of being opposed to particular measures of the administration, they consider these measures as popular in the country, and from the federalists evading a direct vote, by refering the matter to the next session, that they are of the same opinion. I forward, the communications from Mr Hitchborn, to prevent any uneasiness, on the idea, that, republicans had failed of their object.
          The letter of Coll. Hay, the republican leader in the Vermont legislature respecting the appointment of Willard, which originally gave you much uneasiness, will I think give you complete satisfaction on that subject, and shew what attention ought to be paid to federal clamor—
          If you are not too much engaged permit me to ask you to throw your eye over the letter, I have received from Mr. Waldo. I know these applications are regularly made through the secretary of State, to whom I have mentioned Mr. Waldo’s name. My particular situation with respect to him, he being a family connection is an inducement, for my stating his wishes also directly to yourself. I should have waited on you in person, was it not for an ague in my face, which has afflicted me for several days, and which renders it inconvenient for me to be abroad—
          I have the honor to be Sir with highest respect your most obedient Sert
          
            Levi Lincoln
          
        